Citation Nr: 1223814	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to December 1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was remanded in November 2010 on the basis that the Veteran's February 2006 VA audiology examination was inadequate because the examiner had mischaracterized the evidence.  Specifically, the examiner had noted that a 1979 private treatment record evaluating the Veteran's hearing acuity had shown "normal" hearing; although that 1979 record did not show a hearing disability for VA purposes as defined by 38 C.F.R. § 3.385 (2011), the Veteran's hearing loss at one or more Hertz levels was above the range of 0 to 20 decibels, and thus not "normal" as defined by the Court of Appeals for Veterans Claims (Court) in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Further, the February 2006 examination report also found that the Veteran's hearing was normal during military service, and did not address the Veteran's complaints of subjective hearing loss in October 1961 and December 1961.  As such, the November 2010 remand directed that a new VA examination be conducted.

Unfortunately, the examination conducted on remand in December 2010 is also inadequate.  The November 2010 remand specifically asked the examiner to address the Veteran's October 1961 and December 1961 complaints of subjective hearing loss, but the December 2010 VA examination report did not address either of those medical records.  Further, in providing an opinion that it was doubtful that hearing was poorer on discharge than at the 1979 VA audiology testing visit, where hearing was within normal limits by VA standards, it did not address the evidence of measureable hearing loss shown on the 1979 VA audiogram, falling within the definition of the Court in Hensley, as discussed above.

The Board is obligated by law to ensure that the RO complies with its directives; where those directives are not accomplished, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, an additional remand is required so that a sufficient VA nexus opinion may be obtained.

Accordingly, the appeal is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise to obtain an opinion as to the etiology of the Veteran's bilateral hearing loss.  After review of the record, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss is related to military noise exposure or any other event in service.  The examiner should specifically review, and comment on, the October 1961 and December 1961 service treatment records documenting the Veteran's complaints of hearing loss, as well as the 1979 VA audiogram showing evidence of bilateral hearing loss, though not to a degree that it constituted a hearing loss disability for VA purposes.  The term at least as likely as not means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should fully explain any opinion provided, reconciling all conflicting medical evidence.

2.  Review the newly obtained VA opinion to ensure that it is in compliance with the directives of this remand.  If not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SHEREEN M. MARCUS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


